FILED
                             NOT FOR PUBLICATION                            SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIA MEZA,                                      No. 13-56146

               Plaintiff - Appellant,            D.C. No. 8:12-cv-01777-GAF-
                                                 VBK
 v.

BLADIMIR MEZA; et al.,                           MEMORANDUM*

               Defendants,

  And

MICHAEL RILEY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Maria Meza appeals pro se from the district court’s judgment dismissing her

action alleging federal and state law violations arising out of juvenile and probate

court proceedings involving her daughter. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal under Fed. R. Civ. P.

12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Meza’s 42 U.S.C. §§ 1983 and 1985

claims, and Meza’s state law claims for fraud by intentional misrepresentation and

intentional infliction of emotional distress, because Meza failed to allege facts

sufficient to state a plausible claim for relief. See id. at 341-42 (although pro se

pleadings are to be liberally construed, a plaintiff must present factual allegations

sufficient to state a plausible claim for relief); see also Naffe v. Frey, 789 F.3d
1030, 1035-36 (9th Cir. 2015) (outlining elements of § 1983 claim); Doe v.

Gangland Prods., Inc., 730 F.3d 946, 960 (9th Cir. 2013) (outlining elements of

claims for intentional infliction of emotional distress and intentional

misrepresentation under California law).

      The district court properly dismissed Meza’s claim for abuse of process

because the alleged acts that constituted an abuse of process were permissible. See

Cal. Prob. Code § 1820(b) (“If the proposed conservatee is a minor, the petition

may be filed during his or her minority so that the appointment of a conservator


                                            2                                     13-56146
may be made effective immediately upon the minor’s attaining the age of

majority.”); Cal. Welf. & Inst. Code § 16504.5(a) (permitting child welfare agency

to obtain criminal history information under certain circumstances).

      The district court properly dismissed Meza’s claim for slander as barred by

the litigation privilege and for failure to state a plausible claim for relief. See Cal.

Civ. Code § 47(b); Graham-Sult v. Clainos, 756 F.3d 724, 741-42 (9th Cir. 2014)

(discussing California’s litigation privilege); Hebbe, 627 F.3d at 341-42.

      AFFIRMED.




                                            3                                      13-56146